DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites wherein the amplifier is operable at a frequency band of at least 75G and one having ordinary skill in the art would not understand what is meant by 75G.  Applicant’s specification on page 31 lines 14-15 states wherein the amplifier is operable at a frequency band of at least 75GHz therefore for purposes of examination “75G” is interpreted as “75HGz”.

Allowable Subject Matter
Claims 1-19 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art e.g. U.S. Patent Number 5,561,305 to Smith teaches first and second carrier gases (e.g. channel U and channel L) including wherein electrons may tunnel between the channels during operating conditions (column 4 lines 60-62).
Prior art separately teaches forming tunneling devices such as tunneling field effect transistors through a two dimensional electron gas (2DEG) e.g. U.S. Patent Application Publication Number 2017/0229569 A1 to Chowdhury et al. e.g. FIG. 2
Prior art e.g. U.S. Patent Application Publication Number 2015/0221758 A1 to Miura et al. teaches a III-N heterostructure comprising: a first well layer (CH) between first (BA) and second (BU2) polarization layers, wherein the first (BA) and second (BU2) polarization layers each have a larger bandgap than the first well layer, and wherein the first polarization layer (BA) induces a first charge carrier gas (2DEG1) within the first well layer (CH); and a second well layer (BU1) separated from the first well layer (CH) by a barrier comprising at least the second polarization layer (BU2), wherein the second polarization layer (BU2) has a larger bandgap than the second well layer (in order to form 2DEG2), and wherein the second polarization layer (BU2) induces a second carrier gas (2DEG2) within the second well layer (BU1).
	However, prior art fails to reasonably teach or suggest a first terminal electrically coupled to the first carrier gas; and a second terminal electrically coupled to the second carrier gas, wherein the second terminal is electrically coupled to the first terminal through a tunnel barrier comprising the second polarization layer, together with the specific HEMT stack as claimed in claim 1.  Claims 2-11 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  Similarly, prior art fails to reasonably teach or suggest the specific structure as claimed in the radio frequency (RF) integrated circuit (IC) device of claim 17 as claimed.  Claims 18-19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
	Lastly, although prior art generally teaches stacking multiple 2DEGs, e.g. U.S. Patent Application Publication Number 2014/0110759 B1 to Murata et al. 2DEGs 112 and 113, prior art fails to reasonably teach or suggest forming a radio frequency (RF) mixer including  input terminals to receive first and second input signals; an output terminal to provide an output signal; wherein the III-N device comprises a first two-dimensional electron gas (2DEG) and a second 2DEG with a tunnel barrier therebetween; and
a bias voltage supply coupled across a first terminal of the III-N device and a second terminal of the III-N device, wherein the III-N device is to conduct a current between the first and second terminals and through the tunnel barrier in response to the first and second input RF signals, and wherein the current is indicative of a difference between the input RF signals, as claimed in claim 12 as claimed.  Claims 13-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891